t c memo united_states tax_court carter b tatum jr and barbara b tatum petitioners v commissioner of internal revenue respondent docket no 1126-01l filed date david l miller for petitioners nina p ching for respondent memorandum findings_of_fact and opinion jacobs judge this case arises from petitioners’ request for our review pursuant to section of respondent’s decision to proceed with collection by levy with respect to their outstanding and tax_liabilities the issue to be all section references are to the internal_revenue_code in effect for the years in issue resolved is whether such decision by respondent constitutes an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference at the time the petition was filed in this case petitioners resided in atlanta georgia by letter dated date the internal_revenue_service irs notified petitioners that their and joint federal_income_tax returns had been selected for examination on date the irs sent petitioners a copy of the examination_report which contained adjustments increasing petitioners’ tax obligation for and by letter dated date the irs informed petitioners that they had days to request that their case be transferred to an irs appeals officer by letter dated date instead of requesting that their case be so transferred petitioners requested a meeting with an examiner and stated that they did not agree with the examination_report on date petitioners executed form_872 consent to extend the time to assess tax extending the period for assessing taxes for both and to date on date respondent by certified mail sent a statutory_notice_of_deficiency to petitioners at their last_known_address north star trail atlanta georgia hereinafter referred to as the north star trail address that notice detailed respondent’s determinations regarding income_tax deficiencies additions to tax and penalties for and as follows year deficiency sec_6651 sec_6662 addition_to_tax penalty dollar_figure dollar_figure dollar_figure big_number --- big_number the u s postal service usps returned the notice_of_deficiency to the irs on date the envelope in which the notice_of_deficiency was mailed indicates that the usps made but one delivery attempt before returning the envelope and its contents to the irs as unclaimed petitioners did not claim the certified letter containing the notice_of_deficiency from the usps because they did not receive from the usps notice of the existence of such letter had they received a notice of certified mail they would have gone to the post office to pick up the letter petitioners did not contest respondent’s determinations as set forth in the notice_of_deficiency by filing a petition with this court had petitioners received the notice_of_deficiency they would have petitioned this court for a redetermination of the tax_liabilities asserted in the notice_of_deficiency on date respondent assessed the amounts shown in the notice_of_deficiency together with statutory interest and thereafter began collection procedures against petitioners on date respondent issued to petitioners a final notice notice_of_intent_to_levy and notice of your right to a hearing letter pursuant to sec_6330 and sec_6331 pertaining to petitioners’ and federal_income_tax liabilities respondent mailed this notice to petitioners’ north star trail address on date respondent received a timely filed form request for a collection_due_process_hearing submitted on behalf of petitioners petitioners’ return address on the form was the north star trail address petitioners in the form provided the following explanation of their disagreement with the notice_of_levy the assessment of the tax was in error want the opportunity to dispute the assessed liability and then to the extent owed discuss payment options on date appeals officer c s sheppard spoke by telephone with petitioners’ representative david r miller with respect to petitioners’ request for a hearing during the in their petition as well as at trial petitioners contested only their and income_tax liabilities therefore the years are not before us at trial mr miller did not contest that this telephone conference served as the required statutory hearing however mr miller asserts that the hearing did not go far enough in that continued telephone conference appeals officer sheppard advised mr miller that petitioners could not challenge the underlying tax_liability for the and tax years since petitioners had received a statutory_notice_of_deficiency dated date covering those years in addition during the date telephone conference appeals officer sheppard informed mr miller that petitioners had agreed to the adjustment that the and deficiencies were based on the returns as filed and that those returns could be amended by the petitioners mr miller did not propose any collection alternatives on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination notifying petitioners of the determination to proceed with collection of the and income_tax liabilities petitioners filed a petition with this court under sec_6330 disputing respondent’s notice_of_determination opinion in general sec_6330 prohibits the commissioner from proceeding with collection by levy until the taxpayer has been given notice and an opportunity for an administrative review of the matter in the form of a hearing before the irs’s office of continued appeals officer sheppard refused to consider the underlying tax_liability for the and tax years appeals if the commissioner issues a determination_letter to the taxpayer following an administrative hearing sec_6330 allows the taxpayer to file a petition for judicial review of the administrative determination 115_tc_35 114_tc_176 we have jurisdiction over this matter because petitioners filed a timely petition for review of respondent’s determination to proceed with collection by levy sec_6330 117_tc_159 117_tc_122 114_tc_604 114_tc_492 a taxpayer may raise the issue of the underlying tax_liability if he she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 for purposes of sec_6330 receipt of a statutory_notice_of_deficiency means receipt in time to petition this court for redetermination of the deficiency asserted in such notice sec_301_6330-1 q a-e2 proced admin regs it is therefore clear that sec_6330 contemplates actual receipt of the notice_of_deficiency by the taxpayer by contrast for purposes of assessing a deficiency in tax respondent is authorized to send a notice_of_deficiency to the taxpayer for that purpose mailing a notice_of_deficiency to the taxpayer at the taxpayer’s last_known_address is sufficient regardless of receipt or nonreceipt sec_6212 pietanza v continued here the envelope with its contents ie the notice_of_deficiency for and was returned unclaimed to respondent thus there is no dispute that petitioners did not actually receive the notice_of_deficiency in the context of a sec_6330 proceeding we have held that taxpayers cannot defeat actual receipt by deliberately refusing delivery of a notice_of_deficiency sego v commissioner supra accord ashley v commissioner tcmemo_2002_286 carey v commissioner tcmemo_2002_209 hochschild v commissioner tcmemo_2002_195 baxter v commissioner tcmemo_2001_300 in this case respondent mailed by certified mail a notice_of_deficiency to petitioners at their last_known_address the north star trail address petitioners did not actually receive the notice because it was returned to the irs after one attempted delivery by the usps in sego v commissioner supra we held that the taxpayer was precluded from challenging her underlying tax_liability under sec_6330 even though she did not actually receive a notice_of_deficiency we did so on the basis of 87_f3d_273 9th cir affg tcmemo_1994_344 and 55_f3d_216 6th cir affg tcmemo_1993_143 wherein we held that the conduct continued commissioner 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 63_tc_193 of the taxpayers constituted deliberate refusal of delivery and repudiation of their opportunity to contest the notices of deficiency in this court sego v commissioner supra pincite accord baxter v commissioner tcmemo_2001_300 relying on sego v commissioner supra and baxter v commissioner supra respondent herein contends that petitioners’ failure to claim the certified letter cannot support any claim they may have that they did not receive the notice those cases are distinguishable from the case now before us in those cases it was demonstrated that the usps made multiple attempts to deliver the notices of deficiency and the taxpayers intentionally refused delivery see also ashley v commissioner tcmemo_2002_286 carey v commissioner tcmemo_2002_209 hochschild v commissioner tcmemo_2002_195 by contrast in this case the usps made only one attempt at delivery before returning the notice as unclaimed on the basis of our observation of petitioners during their testimony we are satisfied that petitioners did not deliberately refuse delivery of the notice absent clear evidence to the contrary employees of the usps are presumed to properly discharge their official duties 272_us_1 the presumption of regularity supports the official acts of public officers and in the absence of clear evidence to the contrary courts presume that they have properly discharged their official duties at trial both petitioners credibly testified that they did not receive a notice of attempted delivery from the usps and that they did not know that the usps was attempting to deliver a certified letter to them an individual’s claim that he she did not receive notice of attempted delivery of a certified letter may lack credibility when the usps makes more than one attempt to deliver the certified letter and leaves separate notices of each attempt at the address on the envelope under those circumstances it may be unlikely that the individual did not receive at least one of the notices instead it may be apparent that the individual chose to ignore the notices in such event the individual’s conduct constitutes deliberate refusal of delivery and repudiation of the opportunity to contest the notices of deficiency in this court in the case herein petitioners failed to claim the notice_of_deficiency because they did not receive the usps’s notice of attempted delivery of a certified letter petitioners did not deliberately avoid delivery of the certified letter they did not receive the notice_of_deficiency and the avoidance exception to actual receipt is not applicable in this case to conclude we find that under sec_6330 petitioners should have been allowed to challenge their underlying tax_liabilities for and at the hearing in cases where the taxpayer did not receive a notice_of_deficiency for a particular year and did not have an opportunity to challenge the underlying tax_liability we have remanded the matter to the commissioner’s office of appeals for a hearing pursuant to which the taxpayer has an opportunity to dispute his her federal_income_tax liability for that year see eg rivera v commissioner tcmemo_2003_35 nestor v commissioner tcmemo_2002_251 we shall similarly do so in this case to reflect the foregoing an appropriate order will be issued to date petitioners’ litigation position in this case indicates that they will use the hearing to raise bona_fide issues relating to their underlying tax_liability for and if however they use the hearing only for purposes of delay or to raise frivolous issues we will consider an appropriate dispositive motion made by respondent and the imposition of a penalty of up to dollar_figure under sec_6673 see nestor v commissioner tcmemo_2002_251
